Citation Nr: 9911401	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
July 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  In a May 1971 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
residuals of low back strain; that decision was not appealed.

2.  Evidence associated with the veteran's claims file 
subsequent to the May 1971 rating decision, is not 
duplicative or cumulative of previously submitted materials, 
is probative of the issue presented, and either alone or in 
conjunction with evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's reopened claim for entitlement to service 
connection for a back disorder is accompanied by evidence 
demonstrating that such claim is cognizable or capable of 
substantiation.

4.  The veteran currently has a back disorder, that is 
related by competent medical evidence to an in-service back 
injury.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision, denying entitlement of the 
veteran to service connection for a low back disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 1991).  

2.  Evidence associated with the veteran's claims file 
subsequent to the May 1971 rating decision is new and 
material, and the veteran's claim for entitlement to service 
connection for a back disorder has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The reopened claim of entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  A back disorder was incurred during active military 
service.  38 U.S.C.A. §§  1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that in the most 
recent supplemental statement of the case, dated in April 
1998, the RO addressed the veteran's claim on the merits, 
without expressly reopening his claim for service connection.  
Nevertheless, the Board finds that there is no prejudice to 
the veteran in adjudicating this appeal on the basis of new 
and material evidence, particularly due to the favorable 
outcome of this decision, as set forth below.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  

A review of this case reveals that in a May 1971 rating 
decision, the RO denied the veteran's claim for service 
connection for a back disorder, since the veteran's discharge 
examination was negative for any residuals of low back 
strain.  By VA letter dated in May 1971, the veteran was 
notified of that decision and his appellate rights, but he 
did not initiate a timely appeal, and the May 1971 rating 
decision became final.  38 U.S.C.A. § 7105(a)(c) (West 1991).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence is evidence that was not previously of record, and 
which bears directly and substantially upon the specific 
matter under consideration.  Such evidence must not be 
cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. Sep. 16, 1998).  

If the Board determines that new and material evidence has 
been presented to reopen a finally denied claim, then 
immediately upon reopening the claim the Board must determine 
whether, based on all the evidence of record, and presuming 
the credibility of such evidence, the claim as reopened is 
well grounded.  Elkins v. West, No. 97-1534, slip op. at 15 
(Feb. 17, 1999).  If the claim is well grounded, the Board 
must proceed to evaluate the merits of the claim, after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107 has 
been satisfied.  Id.  However, "a reopened claim is not 
necessarily a well grounded claim and, absent a well grounded 
claim, the adjudication process must come to a screeching 
halt despite reopening because a claim that is not well 
grounded cannot be allowed."  Winters v. West, No. 97-2180, 
slip op. at 4 (Feb. 17, 1999).

In November 1994, the veteran submitted a claim to reopen his 
claim for service connection for a back disorder.  Initially, 
the Board notes that there is no dispute that the veteran 
currently has a back disorder.  In that regard, there is 
ample evidence of record of a current back disorder, as 
reflected in February 1998 and May 1998 VA examination 
reports.  The question is whether the veteran's current back 
disorder is related to an incident of his active military 
service, as he contends.

The pertinent evidence associated with the veteran's claim 
file subsequent to the May 1971 rating decision is summarized 
as follows.  Private medical records from D. Z. Gadzinski, 
M.D., reveal that the veteran was treated from approximately 
June 1992 to November 1993 for back pain, including back 
injuries in 1992 and 1993.  Private medical statements from 
Lewis G. Squires, D.C., dated in August and December 1994, 
indicate that he had treated the veteran for low back pain.  
In September 1996, several lay statements were submitted from 
the veteran's relatives and acquaintances, which comment on 
the veteran's complaints of back pain over the years.  In 
January 1998, the veteran testified before a hearing officer 
at the RO that he had injured his back in service, and had 
periodically sought treatment since that time.  

A March 1997 private medical statement from Marc W. Yeck, 
D.C., indicated that the veteran had severely injured his 
lower lumbar area in service, and that an injury of that sort 
would not regain pre-injury status.  Dr. Yeck stated that he 
had treated the veteran over the past few years, and in his 
opinion the veteran's "symptoms stem from the injury he 
sustained in 1965."  In a January 1998 statement, Dr. Yeck 
stated that the veteran's "lower back disability clearly 
stems from a military injury."  He also indicated that the 
veteran's flare-ups were always severe, and would occur in 
the same area that was injured in service, as reflected in 
the veteran's military records.

In a July 1997 private medical statement from David Z. 
Gadzinski, M.D., the doctor indicates that he had treated the 
veteran since 1982.  Dr. Gadzinski noted that the veteran had 
complained of intermittent back problems since service, and 
in his opinion, the veteran's "recurrent lumbar pain has 
persisted since his initial injury in 1965 in a recurrent 
fashion and may be related to that injury."  In a January 
1998 statement, Dr. Gadzinski indicated that he based the 
foregoing opinion on a review of the veteran's service 
medical records.  



Contrary to the foregoing medical opinions, in a February 
1998 VA examination report, the examiner concluded that there 
was no relationship between the veteran's current back 
disorder and his in-service back injury. 

The Board finds that the above evidence is not duplicative or 
cumulative of prior evidence.  Also, it is probative of the 
issue under consideration and it is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  38 C.F.R. § 3.156(a).  To that end, the 
Board concludes that new and material evidence has been 
received and the veteran's claim for entitlement to service 
connection for a back disorder is therefore reopened.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a); Elkins v. West, No. 97-1534, slip op. 
at 15 (Feb. 17, 1999).  Furthermore, the Board finds that the 
claim is well grounded, within the meaning of 38 U.S.C.A. 
§ 5107(a).  Id.  Considering as it must the veteran's 
reopened claim on the merits, the Board finds that for the 
following reasons and bases, the evidence supports an award 
of service connection for a back disorder.

As set forth above, there are two private medical opinions of 
record, which clearly support the veteran's claim.  
Additionally, the veteran's service medical records confirm 
an in-service back injury, and the veteran has credibly 
stated that he has sought treatment for his back ever since 
his separation from military service.  The Board acknowledges 
the contrary opinion from the VA examiner; however, the Board 
finds that the VA examiner's opinion is outweighed by the 
other evidence of record, including the statements from Drs. 
Yeck and Gadzinski.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, 
service connection of a back disorder is in order, and to 
that extent, the appeal is allowed.


ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a back 
disorder.

Service connection for a back disorder is granted.



		
	BRIAN J. MILMOE	
	Acting Member, Board of Veterans' Appeals



 

